DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 06/02/2021.
	Claims 2, 10, 19 and 24 have been cancelled. 
	Claims 1, 9, 17, 18 and 23 have been amended. 
	Claims 1, 3-9, 11-18, 20-23 and 25-35 are currently pending and have been examined.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 3-9, 11-18, 20-23 and 25-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, 11-18, 20-23 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1)	Claim 1 recites the limitation “verify the identity of the user” in page 2-line 20.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (verify an identity of the user)
Claims 3-8 are rejected as indefinite, because they depend from the indefinite claim 1 and do not cure the deficiencies set forth above.	
2)	Claim 9 recites the limitation “verify the identity of the user” in page 5, line 7.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (verify an identity of the user)
Claims 11-17 are rejected as indefinite, because they depend from the indefinite claim 9 and do not cure the deficiencies set forth above.
3)	Claim 18 recites the limitation “verifying the identity of the user” in page 5, line 7.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (verifying an identity of the user)
Claims 20-22 are rejected as indefinite, because they depend from the indefinite claim 18 and do not cure the deficiencies set forth above.
4)	Claim 23 recites the limitation “verify the identity of the user” in page 9-line 17.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (verify an identity of the user)
Claims 25-28 are rejected as indefinite, because they depend from the indefinite claim 23 and do not cure the deficiencies set forth above.
5)	Claim 29 recites the limitation “with the identity” in page 11-line 11.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (verify an identity of the user)
Claims 30-32 are rejected as indefinite, because they depend from the indefinite claim 29 and do not cure the deficiencies set forth above.
6)	Claim 30 recites the limitation “the identity of a proper key” in page 12-line 1.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (an identity of a proper key)
Claim 31 are rejected as indefinite, because they depend from the indefinite claim 30 and do not cure the deficiencies set forth above.
6)	Claim 33 recites the limitation “with the identity” in page 13-line 3.  There is insufficient antecedent basis for this limitation in the claim. A correction is required such as (with an identity).
Claims 34-35 are rejected as indefinite, because they depend from the indefinite claim 33 and do not cure the deficiencies set forth above.

	Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

		The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-5, 9, 11-13, 18, 20-23, 25-27 and 29-35 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. NO. 2013/0173044 to Marsh et al. (“Marsh”) in view of US Pat. Pub. No. 2014/0222603 to Hay (“Hay”) further in view of US Pat. Pub. No. 8589288 to Meyer et al. (“Meyer”).	

	Regarding claims 18, 1, 9, 23, 29 and 33. Marsh teaches a method for storing key data via one or more kiosks comprising 
	one or more processor devices (Marsh, Fig. 1, [0029]; ‘a hardware processor 110”), and a key identification module (Marsh, Fig. 3; “Scan key 320”. “[0062]; “scan user’s key”. Fig. 2, [0030]; “kiosk 200”), comprising: 
	receiving a request from a user to store key information determined by the key identification module (Marsh, Fig. 3; “Input? 306” > “save key template”. [0060]; “If the user selects to save a key template”. [0055]; “receive a user input of an action to be taken … save a template of a key”);
	receiving the security code entered by the user (Marsh, Fig. 3; “receive security info 318”. [0061]; “receive security information. Any suitable security information can be received and this information can be received in any suitable manner, in some embodiments. For example … a user password, a user spoken word, a user fingerprint scan, a user retina or iris scan a face image, a DNA sample, a palm print, a hand geometry measurement and/or any other suitable security information can be received using one or more user input device(s) 104”);
	verifying the identity of the user by confirming the security code provided by the remote device (Marsh, [0028]; “verify user identification through biometric scanning to provide a secure method for duplicating sensitive keys (e.g., a home key, a vehicle key, etc.)”); 
	encrypting the key information, the encrypted key information including the security code (Marsh, Fig. 3; “receive security info 318” > “scan key 320” > “store info 322”. [0063]; “the information received at 316, 318, and/or 320 can be stored … the information can be encrypted prior to being stored … kiosk is used to save a key template”); and 
	transmitting the encrypted key information and information associated with the identity of the user to the remote device associated with the user (Marsh, [0064-0065]; “the user can be prompted to enter user information and/or security information and that information, along with the bitting pattern and key blank type information, can be stored … the information can be sent to the user by e-mail, text message, mail, or any other suitable manner of sending the information”).  
		Marsh substantially discloses the claimed invention as explained above, and security information received; however, Marsh fails to explicitly disclose “from the remote device”. However, Hay teaches: from the remote device (Hay, fig. 5; “customer begins process by identifying themselves and their choice of payment method 44. [0052]; “a customer is identified. This can be done in several ways. For example … enter in a customer identification … Scanner 18 can also be used to read customer's RFID card or customer Quick respond imaging reading as additional options to identify the customer … provide … for ASOs of the system”).
		Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to modify Marsh to include transmitting the identification information is transmitted from a user device associated with the user as taught by Hay, where this would be performed in order to reduce the cost of operation and increase the hours of operation affect the actual revenue by implementing a process where no need for the presence of clerks or other employees in the location. See Hay [0003].   

	The combination of Marsh in view of Hay substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “automatically generating, using the one or more processor devices, a security code in response to the request to store the key information; transmitting the generated security code to a remote device associated with the user; prompting the user to enter the transmitted security code via an input device associated with the remote device”. However, Meyer teaches:
automatically generating, using the one or more processor devices, a security code in response to the request to store the key information (Meyer, Fig. 2A; “receive request to schedule payment 202” > “auto-generate a first security code (FSC) and transmit said FSC to sending entity 204”. Fig. 7A. col. 12, Lines 29-33; “self-service machine 110 prompts receiving entity 104, by displaying security code transaction screen 700 of FIG. 7A, to enter the FSC (i.e., the auto-generated security code received by sending entity 102) in a corresponding code entry field 702”); 
	transmitting the generated security code to a remote device associated with the user (Meyer, Fig. 2A; “transmit said FSC to sending entity 204”. Col. 7-lines 52; “transmission of the FSC to user device 103”); 
	prompting the user to enter the transmitted security code via an input device associated with the remote device (Meyer, “Prompt for entry of FSC … 210”. Col. 7-line 65; “present a prompt, at step 210, requesting entry of the FSC”. See Fig. 7A snapshot below); 

    PNG
    media_image1.png
    392
    690
    media_image1.png
    Greyscale
Fig. 7A snapshot

	Therefore, it would have been obvious to one of ordinary skill in the kiosk verification art at the time of filing to modify Marsh to include automatically generating, using the one or more processor devices, a security code in response to the request to store the key information; transmitting the generated security code to a remote device associated with the user; prompting the user to enter the transmitted security code via an input device associated with the remote device, as taught by Meyer, where this would be performed in order to conducting near real-time payment transaction securely.  See Meyer, col. 2-lines 4.

	Regarding claims 20, 3, 11 and 25. The combination of Marsh in view of Hay further in view of Meyer discloses the method of claim 18, wherein verifying the identity of the user further comprises receiving a transmission of the security code from the remote device associated with the user via wireless communication (Marsh, as seen in Fig. 1, the “hardware processor 110” is connected to “communication network interface 112”. [0039]; “a wireless network interface”).  
	Regarding claims 21, 4, 12 and 26. The combination discloses the method of claim 20, wherein wireless communication further comprises one or more of cellular, WiFi, Bluetooth, or near-field communication (Marsh, [0037]; “Communication network interface 112 can be any suitable interface facilitating communications on a communication network … a telephone network interface … Bluetooth … mobile … satellite … and/or any other suitable interface”).  
	Regarding claims 22, 5, 13 and 27. The combination discloses the method of claim 18, wherein verifying the identity of the user further comprises receiving a transmission via a wired Internet connection or DSL (Marsh, [0037]; “communication network interface can be a wired network interface (such as an Ethernet network interface card (NIC), a USB interface, a cable television network interface”).
	Regarding claims 30. The combination discloses the system of claim 29, wherein the key information associated with the master key comprises one or more of: the identity of a proper key blank corresponding to the master key; and a bitting pattern of the master key (Marsh, [0027]; “detect a bitting pattern and a blank type of a user's key. This bitting pattern, blank type, and any other suitable information can then be stored in any suitable storage mechanism … electing a blank key corresponding to the blank type, cutting the blank key according to the bitting pattern, and dispensing the key to the user”. See [0038-0040]).  
	Regarding claims 31. The combination discloses the system of claim 30, wherein the bitting pattern of the master key comprises one or more of: a pattern of notches located on one or more edges of the key blade of the master key; and a pattern of cuts on a broad side of the key blade of the master key (Marsh, [0034]; “an instruction can be indicated by the presence of a physical indication to not copy the key. For instance, a notch can be cut in the top of the key, or material can added to a portion of the key that is not inserted into a lock.”. see Fig. 5-6, such as Fig. 6 snapshot below)

    PNG
    media_image2.png
    361
    288
    media_image2.png
    Greyscale
Fig. 6 snapshot 

  	Regarding claims 32 and 35. The combination discloses the system of claim 29, wherein the one or more processors associated with the remote device are configured to receive input of the code information from the user (Marsh, Fig. 3; “receive security info 318”. [0061]; “receive security information. Any suitable security information can be received and this information can be received in any suitable manner”).


	Regarding claims 34. The combination discloses the system of claim 33, wherein the one or more processor devices associated with the one or more kiosks are further configured to: 
	The combination of Marsh in view of Hay substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “generate code information comprising a random number; and display the code information to the user via the user interface”. However, Meyer teaches: generate code information comprising a random number; and display the code information to the user via the user interface (Meyer, col. 12- lines 30-33; “displaying security code transaction screen 700 of FIG. 7A, to enter the FSC (i.e., the auto-generated security code received by sending entity 102) in a corresponding code entry field 702”).

	Therefore, it would have been obvious to one of ordinary skill in the kiosk verification art at the time of filing to modify Marsh to include generate code information comprising a random number; and display the code information to the user via the user interface, as taught by Meyer, where this would be performed in order to conducting near real-time payment transaction securely.  See Meyer, col. 2-lines 4.

		Claim 17 recites operations that are no more than a predictable variation or duplication of the operations recited in claims 18, albeit with generating so-called “second security information” Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. See KSR Int’l. Co. v. Teleflex, Inc., 550 U.S. 398, 418421 (2007); see also MPEP § 2144.04 VI, B.

	Claims 6-8, 14-17 and 28 are rejected under 35 U.S.C 103 as being unpatentable over Marsh in view of Hay further in view of Meyer furthermore in view of International Publication Number WO 2015/004677 A1 to AGASHE M (“AGASHE”).
	Regarding claims 8, 6, 7, 14, 15, 16 and 28. The combination of Marsh in view of Hay further in view of Meyer discloses the system of claims 6, wherein the one or more processor devices associated with the one or more kiosks are further (see claim 18 rejection supra) configured to: 
	The combination of Marsh in view of Hay further in view of Meyer substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “prompt the user to enter credentials associated with the third party computer system; receive input of user credentials; transmit the received user credentials to the third party computer system; receive a communication from the third party computer system indicating that the inputted user credentials match user credentials associated with the user stored on the third party computer system; and 	transmit a communication to the one or more kiosks indicating that the user's identity has been verified by the third party computer system. However, AGASHE teaches:
	prompt the user to enter credentials associated with the third party computer system; receive input of user credentials (AGASHE, Fig. 2(a); “enabling a user to access the device application 110 displayed on a device 10 accessible to the user 202” > “prompting the user to enter his/her login credential … 204”);	 
	transmit the received user credentials to the third party computer system (AGASHE, Fig. 2(a); “transmitting the acquired user credential to the transaction server 20 … 204”); 
	receive a communication from the third party computer system indicating that the inputted user credentials match user credentials associated with the user stored on the third party computer system (AGASHE, Fig. 2(a); “verifying at the server application 120 of the transaction server 20, the login credentials entered by the user …206”); and 
	transmit a communication to the one or more kiosks indicating that the user's identity has been verified by the third party computer system (AGASHE, Fig. 2(a); “and transmitting a verification confirmation message to the corresponding device 10 accessible to the user … 206” > “receiving at the device application 110, the verification confirmation message form the transaction server 20 … 208”).

	Therefore, it would have been obvious to one of ordinary skill in the kiosk verification art at the time of filing to modify Marsh to include prompt the user to enter credentials associated with the third party computer system; receive input of user credentials; transmit the received user credentials to the third party computer system; receive a communication from the third party computer system indicating that the inputted user credentials match user credentials associated with the user stored on the third party computer system; and 	transmit a communication to the one or more kiosks indicating that the user's identity has been verified by the third party computer system, as taught by AGASHE, where this would be performed in order to reduce delays and cheque based transactions, and reduce human errors. See AGASHE, page 2-lines 15-16.


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687